Citation Nr: 1542164	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  08-34 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from November 1986 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Indianapolis, Indiana. 

In June 2013, the Board, in part, remanded this issue for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim on appeal. 

The record shows that the Veteran is currently unemployed.  He alleges that his service-connected disabilities prevent him from obtaining gainful employment.  Service connection is currently in effect for depression associated with a right ankle disability, rated as 70 percent disabling; right ankle degenerative joint disease, rated as 20 percent disabling; and tinnitus, rated as 10 percent disabling.  His combined service connected disability rating is 80 percent.  

The Veteran was afforded VA examinations in November 2012. The Veteran's right ankle condition was found to have a moderate effect on his ability to engage in physical employment, as his ability to stand and walk were decreased and he used a cane.  His ankle condition was noted to have no impact on his ability to engage in sedentary employment.  With respect to his service-connected depression, the examiner indicated that the Veteran did not appear to be experiencing symptoms of depression and that the Veteran did seem to have the capacity for employment.  The Veteran symptoms were indicated not to impede his capacity for physical and/or sedentary employment.  Finally, with respect to the Veteran's service-connected tinnitus, the examiner found that the tinnitus should not render the Veteran unable to secure or maintain substantially gainful employment.

In the June 2013 decision, the Board remanded the issue of entitlement to a TDIU for further development.  The Board noted that while the Veteran underwent VA examinations in November 2012, these opinions did not address whether cumulatively, all the service-connected disabilities, taken together, render it impossible for the average person to follow a substantially gainful occupation. 

As a result, the Board remanded the issue of entitlement to a TDIU to, in part, afford the Veteran a VA examination to determine whether, without consideration of his age or nonservice-connected disabilities, the Veteran's service-connected disabilities prevented him from securing and following a substantially gainful occupation.

Per the June 2013 Board instructions, the Veteran underwent VA examinations in September 2013 and October 2013.  A VA examiner opined that the Veteran's right ankle disability would cause a moderate impairment to working in any physically demanding type of work and a mild impairment to working in a sedentary job.  A VA audiology examiner indicated that the Veteran's tinnitus did not affect his ability to secure and maintain employment.  Finally, a VA mental health examiner opined that there was no indication that the Veteran's moderate psychiatric symptoms alone rendered him unemployable as there was likely some kind of sedentary and/or solitary work that the Veteran would be capable of performing.

In an October 2013 opinion, a VA Nurse Practioner noted that the Veteran was service-connected for a right ankle disability, depression and tinnitus which "in the aggregate" resulted in functional impairment from his ability to walk being limited to about a block and ability to stand for only 10-15 minutes as well as his reduced reliability and productivity due to amotivation, depressed mood, loos of concentration and subjective distress functioning socially.  

While the September 2013 and October 2013VA examiners addressed the Veteran's service-connected disabilities separately in regards to whether they alone resulted in the Veteran being unable to obtain or maintain substantially gainful employment, none of the VA examiners' opinions discussed the cumulative effect of his service-connected disabilities as was specifically instructed by the June  2013 Board remand instructions.  In particular, the October 2013 VA Nurse Practioner did not provide an opinion on whether, without consideration of his age or nonservice-connected disabilities, the Veteran is prevented from securing and following a substantially gainful occupation solely as a result of the cumulative effect of his service-connected disabilities.

Accordingly, the September 2013 and October 2013 VA examination reports do not comply with the Board's June 2013 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

On remand, an appropriate examiner should render in opinion in accordance with the Board's June 2013 directives cited herein as to whether, without consideration of his age or nonservice-connected disabilities, the Veteran is prevented from securing and following a substantially gainful occupation solely as a result of the cumulative effect of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should forward the Veteran's entire claims file to an appropriate VA medical provider with appropriate expertise to determine the impact the service-connected disabilities on the Veteran's employability.  If the examiner feels that an actual physical examination is necessary, such examination should be scheduled.

The examiner should determine whether it is at least as likely as not that the Veteran's service-connected disabilities are sufficiently severe, by themselves, to render him unable to secure and follow a substantially gainful occupation without regard to his nonservice-connected disabilities, or his age.  

In making this determination, the examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to obtain or maintain substantially gainful employment in light of the severity of his service-connected disabilities (standing alone in concert with each other).  

The examiner should fully describe the objective findings that support his or her conclusions.  The rationale for all opinions expressed should be set forth.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion. 

3.  Ensure that the examination report complies with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate. 
See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




